DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of invention I and the required species in the reply filed on 10/6/2020 is acknowledged.

Claims 29-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/6/2020.
	Claims 1-21, 25 and 26 are examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/7/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 6, 18 and 21 (as they require SEQ ID NO: 1 or a fragment comprising at least 360 nucleotides of SEQ ID NO: 1) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  SEQ ID NO: 2 is free of the prior art of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
(Prior Rejection Maintained) Claims 1-21, 25 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,987,347. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patented invention and the instant invention are drawn to The claimed invention is drawn to a nucleic acid construct encoding a polypeptide that includes a PRM/E domain from at least two different Dengue virus subtypes and a promoter that regulates expression of the polypeptide and is operably linked to the encoding nucleic acid sequence.  This nucleic acid construct is capable of expressing the polypeptide in a mammal and also elicits an immune response in a mammal against more than one subtype of Dengue virus.
The claimed invention is also drawn to a DNA plasmid that is capable of expressing 
a DNA plasmid capable of expressing a consensus dengue antigen in a cell of the mammal in a quantity effective to elicit an immune response in the mammal, the consensus dengue antigen comprising consensus Dill domain of dengue virus-subtype 1, dengue virus-subtype 2, dengue 
the DNA plasmid comprising a promoter operably linked to a coding sequence that encodes the consensus dengue antigen.  
	The PRM/E domain is a DIII domain (since DIII is a domain within PRM/E proteins) and the subtypes of Dengue virus are 1, 2, 3 and 4.
	The nucleic acid sequence or DNA plasmid encoding the polypeptide also possesses an encoded IgE leader sequence operatively linked to an N-terminal end of the coding sequence and operably linked the promoter and a polyadenylation sequence (poly-A tail) attached to the C-terminal end of the coding sequence.
	The nucleic acid or DNA plasmid construct is codon optimized.
	The DNA plasmid also comprises an adjuvant selected from IL-12 and IL-15; a transfection agent such as polyanion, polycation, lipid, poly-L-glutamate at a concentration less than 6mg/ml; the DNA plasmid composition has a concentration of total DNA of 1mg/ml or greater.
	The DNA plasmid vaccine comprises at least two different plasmids that express a Dengue virus PRM/E domain selected from a DNA plasmid comprising a sequence that encodes a concensus dengue virus sybtype 1 PRM/E domain, subtype 2 PRM/E domain, subtype 3 PRM/E domain and subtype 4 PRM/E domain or all a PRM/E domain of all four subtypes.
	The mammal that the DNA plasmid is to induce an immune response in is a nonhuman primate and the immune response is selected from a humoral immune response, cellular response or a combination thereof.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
(New Rejection Necessitated by Amendments) Claims 1-5, 7-17, 19-20, 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramanathan and Sardesai (US PGPub 2010/0291144) and Puffer and Mattia (US Pat. 8,691,961).

The claimed invention is drawn to a nucleic acid construct encoding a polypeptide that includes a PRM/E domain from at least two different Dengue virus subtypes and a promoter that regulates expression of the polypeptide and is operably linked to the 

The claimed invention is also drawn to a DNA plasmid that is capable of expressing 
a DNA plasmid capable of expressing a consensus dengue antigen in a cell of the mammal in a quantity effective to elicit an immune response in the mammal, the consensus dengue antigen comprising consensus Dill domain of dengue virus-subtype 1, dengue virus-subtype 2, dengue virus-subtype 3, or dengue virus-subtype 4, or a combination thereof, and a pharmaceutically acceptable excipient;
the DNA plasmid comprising a promoter operably linked to a coding sequence that encodes the consensus dengue antigen.

  	The PRM/E domain is a DIII domain (since DIII is a domain within PRM/E proteins) and the subtypes of Dengue virus are 1, 2, 3 and 4.
	The nucleic acid sequence or DNA plasmid encoding the polypeptide also possesses an encoded IgE leader sequence operatively linked to an N-terminal end of the coding sequence and operably linked the promoter and a polyadenylation sequence (poly-A tail) attached to the C-terminal end of the coding sequence.
	The nucleic acid or DNA plasmid construct is codon optimized.
	The DNA plasmid also comprises an adjuvant selected from IL-12 and IL-15; a transfection agent such as polyanion, polycation, lipid, poly-L-glutamate at a 
	The DNA plasmid vaccine comprises at least two different plasmids that express a Dengue virus PRM/E domain selected from a DNA plasmid comprising a sequence that encodes a concensus dengue virus sybtype 1 PRM/E domain, subtype 2 PRM/E domain, subtype 3 PRM/E domain and subtype 4 PRM/E domain or all a PRM/E domain of all four subtypes.
	The mammal that the DNA plasmid is to induce an immune response in is a nonhuman primate and the immune response is selected from a humoral immune response, cellular response or a combination thereof.

The Prior Art
Ramanathan and Sardesai teach the generation of a fusion protein comprising consensus DIII domains from Dengue virus subtypes 1-4.  For example, SEQ ID NO: 10 comprises the DIII domain consensus sequences linked by a linker. [see paragraph 49]  They also teach that codons within the DNA construct encoding their proteins can be selected which are most efficiently transcribed in the host cell. [see paragraph 82]  Therefore, they teach codon optimization.   In addition, Ramanathan and Sardesai teach the addition of an IgE leader sequence to the N-terminal end of the coding sequence and operably linked to the promoter which is linked to the DIII coding sequence(s). [see paragraphs 46-48]  A polyadenylation sequence is also included with the coding sequence at the C-terminal end. [see paragraph 46]  Ramanathan and Sardesai further teach that pharmaceutical excipients can include an adjuvant, such as IL-15 or IL-12 [see paragraph 51] and a transfection agent, such as polyanion, polycation, lipid or poly-L-glutamate 
	However, Ramanathan and Sardesai do not teach or suggest a nucleic acid construct that encodes a fragment of at least 120 amino acids of SEQ ID NO: 2.  

Puffer and Mattia teach nucleic acid constructs encoding dengue virus PRM/E proteins (SEQ ID NO: 5) were previously taught that comprise at least 120 amino acids found in SEQ ID NO: 2 of the instant invention. [see column 17, lines 66-67 and column 18, lines 1-13 and See following alignment between SEQ ID NO: 2 and SEQ ID NO: 5]

    PNG
    media_image1.png
    953
    808
    media_image1.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Ramanathan and Sardesai in order to include a nucleic acid construct that encodes a fragment comprising at least 120 amino acids of SEQ ID NO: 2.  One would have been motivated to do so, given the suggestion by Ramanathan and Sardesai that the dengue virus DIII domain of the PRM/E protein can be encoded by a nucleic acid construct.  There would have been a reasonable expectation of success, given the knowledge that nucleic acid constructs prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648